UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1435


MOSES D. FULTON,

                Plaintiff - Appellant,

          v.

DSM NUTRITIONAL PRODUCTS, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cv-03239-RBH)


Submitted:   September 26, 2013           Decided:   October 2, 2013


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pheobe A. Clark, WUKELA LAW FIRM, Florence, South Carolina, for
Appellant.   Christopher G. Mackaronis, BRICKFIELD, BURCHETTE,
RITTS & STONE, PC, Washington, D.C.; Jonathan P. Pearson, FISHER
AND PHILLIPS LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Moses   D.    Fulton       appeals   the   district   court’s     order

adopting the recommendation of the magistrate judge and granting

summary judgment to defendant employer on Fulton’s claims of

racial discrimination.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Fulton v. DSM Nutritional Prods., LLC,

No. 4:11-cv-03239-RBH (D.S.C. Mar. 4, 2013).                   We dispense with

oral   argument    because      the    facts    and   legal    contentions     are

adequately    presented    in    the    materials     before    this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2